Title: To George Washington from Colonel Nicholas Haussegger, 16 January 1777
From: Haussegger, Nicholas
To: Washington, George



Sir!
Philadelphia, January the 16th 177[7]

Last Night I arrived here from New York much indisposed with the Rheumatism and pains in my Limbs, occassioned by great Colds I caught, which deprives me of the Pleasure of waiting personally on your Excellency, and therefore take the Liberty, by the first Oppertunity vizt by Capn Keepots to inform your Excelly of my Safe Arrival here. Immediately after I come to Town I was credibly informed, that some malicious Persons have injured my Reputation, by misrepresenting Facts relating to the late Affair at Princetown.
I have taken the Liberty to inform your Excellency of the Manner

of my Proceedings and of what happened to me from the 3d of this Instant to the Time of my Arrival here.
On the 3d of this Instant—one of your Excellency’s Aid de Camps ordered me to advance and cut off the Enemeys Retreat to Brunswick, and in order to proceed the swifter ordered my Battalion to lay down their Bagage and put a Guard over it, this being done I proceeded and met Capn Craig who informed me, that it was your Excellency’s Orders for me to march towards Millstone and to cut off the Enemeys Retreat, which said Orders I complyed with, and not discovering any of the Enemey there returned towards Princetown and coming up to the Place where I had ordered the sd Bagage to be left I sent my Battn under Lieut. Colonel Streiker over the Fence to take up their Bagage with Directions to follow me immediately, so I proceeded, with Capn Craig, on the Road towards Princetown, and within half a Mile of Princetown I met one of my Soldiers, who informed me, that the Enemey was at Princetown, upon which I sent Captn Craig back to Lieut: Colonel Streiker with Orders to keep the Battallion together and to march with all the Haste he could up to me through a Swamp and immediately after that I seen my Battallion crossing the Swamp towards Princetown, then I pushed forwards along the Road in Order to Head the Battallion, And as I come to the Plains of Princetown I heard a Fireing, thinking that my Battallion was engaged with the Enemy whom I was persuing, thereupon I rode towards the Battallion into the Woods, and to my great Surprize was stoped by a Party of the Enemy’s, who took me Prisoner and brought me to their Commander, whose Name I do not recollect who sent me to Lord Cornwallis near Princetown where I met with Generals Grant and Lesle. General Grant, then let me go, on my Parole, about Princetown, here I stayed till about Evening when the Enemy’s Army marched through Princetown I was delivered to Colonel Dunop of the Hessians, who on the 4th of this Instant took me to Brunswick, where we stayed two Days, And on the 6th I was sent with General Heisters Son to New-York, where I arrived the 7th by whoes Interest and Colonel Donap’s Recommendation to General Heister’s I obtained Liberty to return home on my Parole, And on the 12th of January I left New-York in Company with several Officers who also returned on their Parole, And four Shallops with about 400 Prisoners who all returned to their respective Homes on their Parole.
Having stated Matters as they, in Fact, are I leave it to the Judgment of your Excellency whether or no I acted as a Gentleman Officer ought to do. I am your Excellency’s most obedient humble Servant

Nichls Haussegger

